Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on November 29, 2021 is acknowledged.  Claims 1-20 are pending in the instant application.

Election/Restrictions
Applicant elected without traverse Group I (claims 1-10) drawn to a formulation and without traverse Nebulizer from List I and viral infection from List II in the response filed November 29, 2021.  Claims 8 and 11-20 are withdrawn from consideration as being drawn to a non-elected invention/species.
Claims 1-7 and 9-10 are examined on the merits of this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 is dependent on claim 1 and claims “The pharmaceutical formulation of claim 1, wherein lysozyme is present in an amount of 80% weight percent or less relative to the total weight of the pharmaceutical formulation”.  Claim 1 claims that “pharmaceutical formulation for administration to a mammal, comprising: about 2% by weight to about 80% by weight of lysozyme”.  Thus, the limitation of .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (2009 Poultry Science 88 :406–414).
Ko teaches a formulation comprising 30 mg/mL ovotransferrin, 100 mM NaHCO3 (which is 8.4 mg NaHCO3), 2 mg/mL EDTA and 1 mg/mL of lysozyme (see page 408, left column last paragraph into right column).  The composition of Ko comprises 4.8 % pharmaceutically acceptable chelating agent, 2.4% by weight lysozyme and 20% pharmaceutically acceptable pH stabilizing salt (sodium bicarbonate).  As evidenced by Applicant’s own specification and claims, sodium bicarbonate meets the limitations of a pH stabilizing salt having a buffering capacity in the range of 3-7.0 (see instant claim 4 and paragraph 0084).   Regarding claim 2, the formulation of Ko is an aqueous formulation (see page 407, left column, “ovotransferrin”, “distilled water”).  Regarding the limitation of “the formulation is dissolved in an pharmaceutically acceptable aqueous solution prior to administration to a mammal”, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. Regarding claim 3, Ko teaches 2 mg/mL EDTA (see page 408, left column last paragraph into right column).  Regarding claim 4, Ko teaches wherein the pH stabilizing salt is sodium bicarbonate (see page 408, left column last paragraph into right column).  Regarding claim 10, The composition of Ko comprises 4.8 % pharmaceutically acceptable chelating agent, 2.4% by weight lysozyme and 20% pharmaceutically acceptable pH stabilizing salt (sodium bicarbonate).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton (US20130101634 A1) in view of Nagaoka (Letters in Applied Microbiology51, 546–551, 2010).
	Deaton teaches a composition for reducing microbial overgrowth comprising lysozyme (see paragraph 0089), EDTA (paragraph 0089) and citrate buffer (see paragraph 0061) which meets the limitations of a pH stabilizing salt.  Deaton teaches that the lytic enzyme (aka the lysozyme) can be 30-40 wt% (see paragraph 0036). Deaton teaches that the chelating agent (such as EDTA) can be 10-20 wt% (see paragraph 0042).  Deaton teaches that the compositions are for pharmaceutical purposes (see paragraph 0055).  
Regarding claim 2, Deaton teaches that a suitable carrier is water (see paragraph 0061).  Nevertheless,  Regarding the limitation of “the formulation is dissolved in an pharmaceutically acceptable aqueous solution prior to administration to a mammal”, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
 Regarding claim 3, Deaton teaches that the chelating agent is EDTA (see claim 16).  Regarding claims 1 and 4, Deaton teaches that the formulation can comprise buffers including citrate buffers but does not teach as specific amount of the citrate buffer.
Nagaoka teaches that “Sodium citrate is widely used as an acidulant, flavorant and preservative in foods and beverage because it has been thought to be an economical and safe food additive”  Najaoka 
It would have been obvious before the effective filing date of the claimed invention to include a citrate buffer such as sodium citrate in the antimicrobial formulations of Deaton.  One of ordinary skill in the art would have been motivated to do so given that sodium citrate is a common excipient used in pharmaceutical formulations for maintaining pH and as a preservative.  One of ordinary skill in the art would have been further motivated given that sodium citrate (at a concentration of .6%) has antibacterial activity which would be beneficial in the compositions of Deaton.  There is a reasonable expectation of success given that Deaton teaches including citrate and buffers and sodium citrate is routinely used in oral pharmaceutical formulations.  Regarding the concentration of about 0.7% to about 20% of a pH stabilizing salt found in instant claim 1, it would have been obvious to optimize the concentration of the citrate salt to achieve optimal therapeutic effectiveness (see 2144.05).
Regarding claim 10, The composition of Deaton teaches the lytic enzyme (aka the lysozyme) can be 30-40 wt% (see paragraph 0036).  
Regarding claim 5, Deaton teaches the composition comprising essential oils such as garlic oil which comprises resins (see claim 7).  Furthermore, Deaton also teaches including alginic acid which is defined to be a resin in Applicant’s specification (see paragraph 0061).



Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton (US20130101634 A1) in view of Nagaoka (Letters in Applied Microbiology51, 546–551, 2010) as applied to claims 1-5 and 10 above, in further view of Baker (US20100092526 A1) and Kromm (International Pig Topics • Volume 32 Number 1, pages 1-3).
The teachings of Deaton in view of Nagaoka are described in the above rejection.
Deaton in view of Nagaoka are silent to including zinc oxide.  

Kromm teaches that it is well-established that zinc oxides exerts antimicrobial activity  (see page 1, second column, paragraph 2).  Kromm teaches that When piglets are fed zinc oxide, enterobacterial diversity increases, with reduced Enterobacteriaceae, Escherichia group and Lactobacillus species (see Figure 1).
It would have been obvious before the effective filing date of the claimed invention to include a zinc oxide in the antimicrobial formulations of Deaton.  One of ordinary skill in the art would have been motivated to do so given zinc oxide has antibacterial activity and has been used orally to improve intestinal health .  There is a reasonable expectation of success given that zinc oxide is safe and effective at reducing pathogenic bacteria in the gut.  



Claims 1-2, 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Latefi (US20170360815).
	Latefi teaches a method of treating respiratory infections comprising administering lysozyme (see claim 1).  Regarding claim 9, Latefi teaches wherein the formulation is in a nebulizer (see paragraphs 0062 and 0265).  Latefi teaches concentrations up to 2500 ug/mL lysozyme (see Table 5) and up to 10% of the formulation (see paragraph 0013).  Latefi teaches that the formulation can comprise sodium EDTA and sodium bicarbonate (see paragraph 0171, 0173, 0176, 0198).  Latefi teaches that sodium bicarbonate may be present up to 10% of the formulation (see paragraph 0200, Table 3).  As evidenced by Applicant’s own specification and claims, sodium bicarbonate meets the limitations of a pH stabilizing salt having a buffering capacity in the range of 3-7.0 (see instant claim 4 and paragraph 0084).     Latefi teaches that citric acid can also be used as a pH adjuster (see paragraph 005).  Latefi teaches that the composition can also comprise lactoferrin (see paragraph 0006) in combination with lysozyme which is a “chelating agent” given the broadest reasonable interpretation of “chelating agent”.  Latefi teaches that claim 5, Latefi teaches wherein a resin can be within the formulation (See paragraph 0259 and 0261 “alginates”).
Regarding claim 2, Latefi teaches that a suitable carrier is water (see paragraph 0272).  Nevertheless,  Regarding the limitation of “the formulation is dissolved in an pharmaceutically acceptable aqueous solution prior to administration to a mammal”, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.
Regarding the concentration ranges for lysozyme, a chelating agent and a pharmaceutically acceptable pH stabilizing salt, Latefi teaches percentages that overlap/lie inside of the ranges found in instant claim 1. MPEP2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the concentration of the citrate salt to achieve optimal therapeutic effectiveness (see 2144.05).
Regarding claim 10, The composition of Latefi teaches lysozyme at less than 80% (See paragraph 0013).
Regarding claim 6, Latefi teaches including Zinc and in particular zinc peroxide but does not teach zinc oxide (see Table 2).  However, it would have been obvious to try Zinc oxide as a source of zinc given that it is known in the art for that purpose and has been shown to effectively be a source of zinc in pharmaceutical formulations.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The skilled artisan would have had reason to try zinc oxide as a source of zinc with the reasonable expectation that at least one would be successful.  It would be obvious to try using zinc oxide instead of zinc peroxide as a source of zinc given that it is known in the art for that purpose and has been shown to be an effective source of zinc ions.  Thus, use of zinc oxide instead of zinc peroxide is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.




Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Latefi (US20170360815) in view of Deaton (US20130101634).
The teachings of Latefi are described in the above rejection.  Latefi is silent to the amount of EDTA in the formulation.
However, Deaton teaches a composition for reducing microbial overgrowth comprising lysozyme (see paragraph 0089), EDTA (paragraph 0089) and citrate buffer (see paragraph 0061).   Deaton teaches that the chelating agent (such as EDTA) can be 10-20 wt% (see paragraph 0042).  
It would have been obvious to use the range of EDTA taught by Deaton in the antimicrobial formulations of Latefi.  One of ordinary skill in the art would have been motivated to do so given that both references teach use of EDTA for the same purpose (in an antimicrobial formulation) and Deaton teaches a range effective for the same purpose .  There is a reasonable expectation of success given Deaton teaches the range is effective in pharmaceutical formulations for treating microbial infections.
In addition, Regarding the concentration of EDTA, it would have been obvious to optimize the concentration of the citrate salt to achieve optimal therapeutic effectiveness (see 2144.05).


Claims 1-2, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Latefi (US20170360815) in view of Keller (US20090232744 A1)
The teachings of Latefi are described in the above rejection.  Latefi is silent to including magnesium citrate.
However, Keller teaches a pharmaceutical composition for administration as an aerosol to the respiratory tract, nose or oropharyngeal region comprising and antibiotic and magnesium citrate (see abstract).  Keller teaches that magnesium salts improve taste and stabilize the antibiotic.
It would have been obvious to use magnesium citrate in the formulation of Latefi to improve the taste when given orally and to stabilize the formulation.  One of ordinary skill in the art would have been motivated to do so given that Keller teaches use of magnesium citrate in antimicrobial formulations and magnesium salts such as magnesium citrate are routinely used in pharmaceutical formulations as an excipient.  There is a reasonable expectation of success given Keller teaches use of magnesium citrate in antimicrobial  pharmaceutical formulations.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654